DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1, 17, 20 are allowed because the prior art does not teach a method comprising the steps of:
inputting a sample droplet into the EWOD device, wherein the sample droplet includes a mixture of particles including first particles and second particles that are different from each other; 
inputting a collection droplet into the EWOD device; 
performing an electrowetting operation to bring the sample droplet into contact with the collection droplet; 
at an initial time, initiating a process of particle separation by which a portion of the sample droplet is introduced into the collection droplet, wherein the first particles move through the collection droplet at a rate different from the second particles; and after a time interval from the initial time, performing an electrowetting operation to segment a leaving droplet from the collection droplet, wherein the leaving droplet has a higher concentration of the first particles relative to the second particles as compared to a concentration of the first particles relative to the second particles in the sample droplet at the initial time; 

wherein the first particles have a different hydrodynamic radius from the second particles such that the first and second particles passively diffuse in the collection droplet at different diffusion rates until there is separation of the first and second particles to form the leaving droplet having the higher concentration of the first particles relative to the second particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797